UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2276


CHENG BO LIN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 18, 2013                  Decided:   July 18, 2013


Before NIEMEYER, AGEE, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Oleh R. Tustaniwsky, Brooklyn, New York, for            Petitioner.
Stuart F. Delery, Acting Assistant Attorney General,     Song Park,
Senior Litigation Counsel, Surell Brady, Office of      Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE,        Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cheng Bo Lin, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (Board) dismissing his appeal from the

Immigration      Judge’s         order    denying          his    applications           for

withholding      of    removal     and   protection         under      the   Convention

Against Torture (CAT).

             Lin first disputes the conclusion that he failed to

qualify for the relief of withholding of removal.                         “Withholding

of removal is available under 8 U.S.C. § 1231(b)(3) if the alien

shows that it is more likely than not that her life or freedom

would be threatened in the country of removal because of her

race, religion, nationality, membership in a particular social

group, or political opinion.”                  Gomis v. Holder, 571 F.3d 353,

359   (4th     Cir.      2009)     (citations         omitted);        see     8    U.S.C.

§ 1231(b)(3) (2006).        We have reviewed the administrative record

and   conclude    that    substantial         evidence      supports     the       agency’s

adverse credibility determination as well as its finding that

Lin   failed     to    demonstrate        a       clear    probability       of     future

persecution.          Because     the    evidence         does   not    compel      us    to

conclude to the contrary, we uphold the denial of relief.                                See

Djadjou v. Holder, 662 F.3d 265, 273 (4th Cir. 2011), cert.

denied, 133 S. Ct. 788 (2012).                    Finally, we uphold the finding

below that Lin failed to demonstrate that it is more likely than

                                              2
not that he would be tortured if removed to China.                    8 C.F.R.

§ 1208.16(c)(2) (2013).

           We    accordingly     deny   the   petition      for   review.     We

dispense   with       oral   argument   because      the    facts   and     legal

contentions     are   adequately   presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                        3